Citation Nr: 0914243	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for panic disorder with 
agoraphobia and obsessive compulsive disorder, claimed as 
pain disorder.

2.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Denver, Colorado.  

The Veteran submitted three issues in his May 2006 claim and 
August 2006 statement, specifically the panic disorder, 
migraine headaches, and degenerative disc disease, 
thoracolumbar spine.  The January 2007 rating decision denied 
all three and the Veteran's notice of disagreement pertained 
to all three.  However, in October 2007 the Veteran perfected 
his appeal only with regards to the panic disorder and 
migraine headaches issues, which is reflected on the title 
page.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
a current psychiatric disability, a panic disorder with 
agoraphobia and obsessive compulsive disorder, claimed as 
major depressive disorder, pain disorder, is causally related 
to service. 

2.  No competent evidence of a nexus between the post service 
diagnosis of migraines and service is of record.


CONCLUSIONS OF LAW

1.  Panic disorder with agoraphobia and obsessive compulsive 
disorder, claimed as major depressive disorder, pain 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A Migraine headaches disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Panic Disorder with Agoraphobia and Obsessive Compulsive 
Disorder 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the  
Veteran's claim of entitlement to service connection for 
panic disorder with agoraphobia and obsessive compulsive 
disorder, claimed as pain disorder.   

A review of the Veteran's service treatment records finds no 
complaint or treatment for depression, anxiety, or a panic 
disorder.  

Private treatment records in the claims file span 1977 to 
2000.  A 1980 entry (the month is obscured) noted the 
assessment of headaches, with a question mark as to whether 
they were secondary to depression and anxiety.  In January 
1982 the physician noted the Veteran was under considerable 
stress and that he had a history of headaches as a response 
to stress.  A March 1983 entry for a complaint of cluster 
headaches concluded with the assessment of an obsessive 
compulsive personality style with psychosomatic 
manifestations of stress.  In April 1986 the Veteran 
complained as a rash on both hands and the physician assessed 
eczema and noted it may be "stress related (new job)."  In 
January 1989 the Veteran complained of chest pain.  The 
physician determined it was a typical and of unclear 
etiology.  In February 1989 the atypical chest pain was again 
assessed, though now thought to be related to the Veteran's 
eating.  In March 1989 the physician considered whether the 
Veteran may be mildly depressed.  The Veteran admitted to 
mild frustration at work and denied ever taking 
antidepressant medication.  The next month the Veteran 
reported feeling quite well and cancelled that day's 
appointment.  In November 1990 the Veteran sought an 
appointment for "nerves."  He reported experiencing what he 
thought was a panic attack after shoveling snow, apparently 
after some anxiety.  The Veteran also stated he still had 
fairly high stress in his life.  The physician assessed chest 
pressure possible from esophageal irritation.  

The next relevant entry was in April 1995 when the Veteran 
sought treatment for what he reported was "some" 
depression.  He admitted dissatisfaction with his job and 
related pressures.  The physician assessed situational 
depression and offered an anti-depressant, which the Veteran 
declined.  The Veteran reported he knew what to do and that 
he was looking for a new job.  In July 1998 the Veteran 
telephoned the physician to request a medical release letter 
for him to take six weeks away from his very stressful work.  
The physician agreed to prepare such a letter.  In September 
1998, the Veteran telephoned to inform the physician he had 
resigned his position for health reasons.  In the September 
1998 consultation the Veteran reported it was not worth going 
back to that work and he wanted a change.  Other than a 
continued problem with stress being manifested by a clenched 
jaw and tightness in his temporalis area, the Veteran 
reported the rest of his body was doing well.  The physician 
assessed "work-related stress ? self limited."  Throughout 
these years of treatment reports, there was no mention of the 
Veteran's military service or any incident that occurred 
during that service.  

In October 2000 the Veteran underwent a psychiatric 
assessment as part of his petition for Social Security 
disability benefits.  He reported his panic attacks began 
somewhere around 1989 or 1990 and that his physician had told 
him he had depression and an inability to control his 
environment.  In July of 1998 the Veteran had quit his job as 
the director of the county's social services.  He made only 
one attempt since then to work; however he had to quit after 
one day due to another panic attack.  He reported 
experiencing another panic attack while visiting another city 
and seeing a car that was the same make and color as a former 
employee's.  The Veteran also reported no other mental health 
assessments, treatment, medications, or hospitalizations.  
The Veteran reported as part of his history that he had 
joined the service, served for four years, was trained as a 
mechanic and received an honorable discharge.  There was no 
further reference to his service in the entire report.  
Following his service he traveled, worked and earned a 
bachelor's degree.  This examiner made the diagnosis for Axis 
I of panic disorder without agoraphobia, major depressive 
disorder, and pain disorder associated with both 
psychological factors and general medical condition.  He also 
made the diagnosis for Axis II of obsessive/compulsive 
personality disorder.

The Veteran had a medical evaluation in November 2000 also as 
a part of the disability assessment.  He reported his main 
complaint was anxiety and panic attacks, and then other 
conditions.  This physician recorded that the Veteran 
reported this began a "few years ago" starting with 
nervousness.  The Veteran's military service was never 
mentioned in the entire report.  This physician assessed 
anxiety disorder with panic attacks, and depression. 

In December 2006 the Veteran was afforded a VA psychiatric 
examination.  The examiner noted his extensive work history 
which ended in 1998 and that the Veteran was on full 
disability primarily due to his panic disorder.  Discussing 
his military history, the examiner noted the Veteran reported 
enduring racial prejudice; however the Veteran was not sure 
if he experienced anxiety.  The Veteran was sure he had 
headaches during his service.  The examiner determined his 
symptoms appeared to meet the diagnostic criteria for a panic 
disorder with agoraphobia, secondary to his stressful job as 
the director of social services.  His symptoms also met the 
criteria for obsessive-compulsive disorder which the examiner 
considered to have been present since he was a child.  Its 
etiology was unknown.  The examiner gave no opinion of 
etiology that related any diagnosis to the Veteran's service.

In February and October 2007 statements, the Veteran attested 
to his belief that his anxiety began while on active duty, 
though he did not recognize it at the time.  He referred to 
racial incidents that he remembered occurring and considered 
them to be the start of the anxiety and depression he now 
had.   

As demonstrated above, the probative and persuasive evidence 
of record fails to establish any in-service incurrence or 
causal relationship.  The service treatment records are 
negative, and there is no post-service treatment for 
depression until 1995, when the Veteran declined medication, 
and no psychiatric assessments until 2000, over 25 years 
following separation from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced both in service and post 
service; for example, he is competent to discuss his current 
anxiety and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran has 
contended recently to having had continuous psychiatric 
symptomatology (anxiety, October 2007), these statements are 
not supported by the documented medical evidence of his 
actual complaints, contemporaneous statements, their timing, 
treatment, and reported results.  The Board cannot conclude 
that his described symptoms of anxiety and panic attacks are 
credible evidence of the continuity of symptoms needed to 
ultimately prove his claim for service connection for a panic 
disorder with, or without, agoraphobia and obsessive 
compulsive disorder, claimed as major depressive disorder, 
pain disorder.   

The Veteran himself may believe that he has a mental 
disability related to his service.  However, such assertions 
are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters, and where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has such medical 
expertise or that his disability is such that medical 
expertise is not required.    

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for 
depression and the claim is denied.  Gilbert, 1 Vet. App. at 
54.  

Migraine Headaches

A review of the Veteran's service treatment records finds no 
complaint or treatment for headaches of any sort.  The 
October 1968 Report of Medical Examination prepared for 
discharge noted no pertinent findings; that is, there was no 
indication of a complaint of migraine headaches.  On the 
October 1968 Report of Medical History, also prepared for 
discharge, the Veteran indicated in the negative for 
"frequent or severe headache." 

Private clinic reports dated from 1977 to 2000 document 
complaints and treatment for headaches begin in 1980, though 
the first reference to a migraine was in 1983.  References 
alternating between headaches and migraines continue through 
1998.  There is no mention throughout the records of the 
Veteran's military service or any incident during that 
service.  Rather the reports primarily attribute the 
Veteran's disorder to his nonservice-connected psychiatric 
disabilities and work-related stress.

The September 1980 complaint of headaches noted the headaches 
were more frequent within the prior few weeks and that the 
Veteran had been unemployed for a few months.  In January 
1981 the Veteran reported he was no longer bothered by 
headaches.  In January 1982 the physician noted the Veteran 
had a history of headaches as a response to stress.  The 
possibility of a migraine was noted in February 1983.  In 
November 1984 the Veteran complained of more frequent 
headaches after a period without them and he described them 
as coming after stressful episodes.  The physician assessed 
headaches, "mostly migraines."  In April 1985 the physician 
noted the migraines were mostly in remission at that time, 
though the Veteran telephoned the clinic to request a renewal 
of his prescription later that year.  An August 1989 entry 
included the observation that Veteran experienced the 
improvement of no headaches.  A November 1991 entry noted the 
Veteran was still having headaches and that the pattern was 
unchanged for several years.  In February 1994 the Veteran 
denied having any headaches other than migraines.  In 
February 1997 the Veteran observed he was still having 
occasional headaches.  In May 1997 the Veteran described 
experiencing a headache that was different than his 
migraines.  A September 1998 entry noted his recent job 
stress and assessed muscle contraction headaches.  

In an October 2000 psychiatric report prepared for the 
Veteran's Social Security disability petition, the examiner 
noted the Veteran reported he had "always had migraines."

In December 2006 the Veteran was afforded a general medical 
examination.  The Veteran reported the onset of his recurrent 
migraines was 1966, in service, and that he now experienced 
two to three severe headaches per month with duration of 
three to four days.  The examiner made the diagnosis of 
recurrent migraine headache, though he gave no opinion about 
etiology.

In his February 2007 statement, the Veteran stated he began 
experiencing headaches in 1966 and that these was caused in 
part by the anxiety he suffered while on active duty.  He 
further explained that he checked 'no' on "all boxes" on 
the "separation report" because his only concern at the 
time was ending a bad experience.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
headaches are etiologically related to service or any 
incident therein.  The Board notes that the Veteran never 
complained of headaches in service.  Further, on separation 
from service, the head, face, neck, and scalp were clinically 
evaluated as normal.  These clinically normal findings on 
separation examination are significant in that they 
demonstrate that trained military medical personnel were of 
the opinion that no headaches were present.  The Board views 
the examination report as competent evidence. 

Moreover, the Board notes that the lack of any evidence of 
migraine headaches for over 13 years after active duty tends 
to show that no migraine headaches were incurred as a result 
of service.  Although the record presents valid findings of 
current migraine headaches, the span of time between the 
claimed onset and the medical documentation of migraine 
headaches is a significant factor that weighs against a claim 
of service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  None of the aforementioned medical 
evidence even suggests a link between the Veteran's migraine 
headaches and service.

While acknowledging the Veteran's belief that his migraine 
headaches are due to service, it is well established that as 
a layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes that 
while in service the Veteran did seek medical care for other 
nonrelated disorder or symptoms, but the lack of an in-
service complaint for a migraine headache weighs against the 
present claim of having experienced them in service. 

Thus, service connection for migraine headaches is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in October 2006, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The October 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for panic 
disorder and migraines is denied, any questions regarding 
disability ratings and effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded VA examinations in December 
2006 to determine the nature and etiology of the panic 
disorder and the migraine headaches.  Although a medical 
opinion was not received with regard to the Veteran's 
migraine headaches, the record clearly relates the disorder 
to the Veteran's work-related stress and/or nonservice 
connected psychiatric disorders.  There is no competent and 
credible indication of the Veteran's migraine headaches being 
causally related to service.  Thus, a VA medical opinion in 
this regard is not needed.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for panic disorder with 
agoraphobia and obsessive compulsive disorder, claimed as 
major depressive disorder, pain disorder, is denied.

Service connection for migraine headaches is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


